DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7 of 8, filed 24 January, with respect to the Election of Species Requirement have been fully considered and are persuasive.  The Restriction Requirement of claims 1-20 has been withdrawn. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 112
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1, 2, 3 and 7, the metes and bounds of the claimed invention are vague and ill-defined as a result of uncertainty in the different boundaries “…the fin structure…” It is unclear which fin structure, i.e. the first fin structure or the second fin structure.  The claim will be interpreted as “the second fin structure…” Appropriate clarification and/or correction are/is required within the metes and bounds of the claimed invention.
	Claims 2-7 are rejected based on their dependency on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. US 2016/0359012.
Regarding claim 1, Yu et al. a fin field effect transistor (FinFET) device structure, comprising: 
an isolation structure 200 over a substrate 100; 
a first fin structure 110 extended above the isolation structure; 
a second fin structure 110 adjacent to the first fin structure; and 
a material layer 700 formed over the fin structure 110, wherein the material layer (SiN) and the isolation structure (SiO2) are made of different materials, the material layer has a top surface with a top width and a bottom surface with a bottom width, and the bottom width is greater than the top width Fig. 2C.  
claim 2, Yu et al. discloses the fin field effect transistor (FinFET) device structure as claimed in claim 1, wherein a void AG is directly formed on the fin structure 110, and the void is enclosed by the material layer 700.  
Regarding claim 3, Yu et al. discloses the fin field effect transistor (FinFET) device structure as claimed in claim 2, wherein the void AG is not in direct contact with the fin structure 110.  
Regarding claim 4, Yu et al. discloses the fin field effect transistor (FinFET) device structure as claimed in claim 1, further comprising: 
a gate dielectric layer 320 formed on the material layer, wherein a portion of the gate dielectric layer is lower than a top surface of the material layer.  
Regarding claim 5, Yu et al. discloses the fin field effect transistor (FinFET) device structure as claimed in claim 4, wherein the gate dielectric layer 320 is in direct contact with a portion of the material layer which is not cover by a liner layer 410.  
Regarding claim 6, Yu et al. discloses the fin field effect transistor (FinFET) device structure as claimed in claim 1, wherein the second fin structure has a recessed top surface.  
Regarding claim 7, Yu et al. discloses the fin field effect transistor (FinFET) device structure as claimed in claim 1, further comprising: a liner layer 410 formed on sidewalls of the fin structure, wherein a portion of the material layer 700 is higher than a top surface of the liner layer 410.  

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yin et al. US 10,446,663.
claim 8, Yin et al. Fig. 7 discloses a fin field effect transistor (FinFET) device structure, comprising: 
a first fin structure FS3(FS) formed over a substrate 102; 
a second fin structure adjacent to the first fin structure FS3(FS), wherein a top surface of the second fin structure is lower than a top surface of the isolation structure IN4; and 
a material layer IN3 formed over the second fin structure, wherein the top surface of the material layer IN3 is lower than a top surface of the first fin structure FS3(FS).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al.
Regarding claim 10, Yin et al. discloses the fin field effect transistor (FinFET) device structure as claimed in claim 8, further comprising: an isolation structure IN4 over a substrate 102, wherein the isolation structure 104 does not expressly disclose having a triangular shaped structure.  Although Yin et al. does not teach the exact shape of the isolation structure as claimed by the Applicant, the shape differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes. Additionally, the applicant has no discussion in the specification which convinces the Examiner that the particular shape of the isolation is anything more than one of numerous shapes a person of ordinary skill in the art before the effective filing date of the invention would find obvious for the purpose of providing insulation. In re Dailey, 149 USPQ 47 (CCPA 1976). It appears that these changes produce no functional differences and therefore would have been obvious. See MPEP 2144.04



Allowable Subject Matter
Claims 9, 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
9. (Original) The fin field effect transistor (FinFET) device structure as claimed in claim 8, further comprising: a liner formed on sidewalls of the material layer, wherein a bottom surface of the liner is lower than a bottom surface of the material layer.  

12. (Original) The fin field effect transistor (FinFET) device structure as claimed in claim 11, wherein the interface is lower than a top surface of the material layer.  
13. (Original) The fin field effect transistor (FinFET) device structure as claimed in claim 8, wherein there is a void in the material layer.  
Claims 14-20 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose or otherwise render obvious at least “wherein a top surface of the second fin structure is lower than a top surface of the isolation structure; and
BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 17/031,023Docket No.: 0941-3603PUS3Reply dated January 24, 2022Page 5 of 8Reply to Office Action of December 09, 2021a material layer formed over the second fin structure, wherein a sidewall of the material layer does not extend beyond a sidewall of the second fin structure” in combinations with the remaining claim elements.
Claims 15-20 directly or indirectly depend from claim 14 and further limit the allowable subject matter of claim 14.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/           Primary Examiner, Art Unit 2898